Exhibit 10.14.3

[Month, Year] Award

STOCK OPTION AGREEMENT

Under the

SUNOCO, INC. LONG-TERM PERFORMANCE ENHANCEMENT PLAN III

This Stock Option Agreement (the “Agreement”) entered into as of
                     (the “Agreement Date”), by and between Sunoco, Inc.
(“Sunoco”) and                     , who is an employee of Sunoco or one of its
Affiliates (the “Participant”);

W I T N E S S E T H:

WHEREAS, the Sunoco, Inc. Long-Term Performance Enhancement Plan III (the
“Plan”) is administered by a Committee (the “Committee”) appointed by Sunoco's
Board of Directors, and the Committee has determined to grant to the
Participant, pursuant to the terms and conditions of the Plan, an award (the
“Award”) of an option to purchase shares of common stock of Sunoco; and

WHEREAS, the Participant has determined to accept such Award.

NOW, THEREFORE, Sunoco and the Participant each intending to be legally bound
hereby, agree as follows:

ARTICLE I

OPTION TO PURCHASE COMMON STOCK

 

1.1 Identifying Provisions. For purposes of this Agreement, the following terms
shall have the following respective meanings:

 

(a) Participant   :   

 

   (b) Grant Date   :   

 

   (c) Shares Subject To Option   :   

 

   (d) Exercise Price (per share)   :   

 

   (e) Earliest Vesting and Exercise Date   :   

 

  

Any initially capitalized terms and phrases used in this Agreement but not
otherwise defined herein, shall have the respective meanings ascribed to them in
the Plan.

 

1.2 Award of Stock Option. Subject to the terms and conditions of the Plan and
this Agreement, the Participant is hereby granted an option (the “Stock Option”)
to purchase up to the number of Shares Subject To Option of Sunoco’s common
stock (the “Common Stock”), at the Exercise Price set forth herein at
Section 1.1. The Stock Option is not intended to qualify as an “incentive stock
option” under Section 422 of the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

1.3 Exercisability. The Stock Option shall become exercisable in whole or in
part with respect to all of the shares of Common Stock subject thereto [insert
vesting/exercisability schedule – not before the first anniversary of the Grant
Date]; provided, however, that, upon the occurrence of any Change in Control,
the Stock Option shall become immediately and fully exercisable, notwithstanding
any provision to the contrary in this Agreement or in the Plan, and without
regard to any period of time then elapsed from the Grant Date.

 

1.4 Term. The Stock Option shall not be exercisable, either in whole or in part,
on or after the Expiration Date. Unless fully exercised by the Expiration Date,
the Stock Option shall automatically be canceled to the extent not yet
exercised. The Expiration Date shall be the earliest to occur, as applicable,
of:

 

  (a)                     , which is the ten-year anniversary of the Grant Date;
or

 

  (b) the date, as described in Section 3.9, “Termination for Other Reasons”, in
the case of a termination of employment.

Notwithstanding anything herein to the contrary, however, the Stock Option will
be canceled immediately where (1) the Stock Option is unvested and the
Participant’s termination of employment occurs by reason of retirement or
permanent disability (as each is determined by the Committee), or death; or
(2) the Participant’s employment has been terminated at any time for Just Cause.

 

1.5 Method of Exercising Stock Option.

 

  (a) The Stock Option may be exercised from time to time in whole or in part,
by written notice delivered to and received by Sunoco prior to the Expiration
Date, so long as the Participant is in compliance with the Company’s insider
trading policy and the pre-clearance process. This notice must:

 

  (1) be signed by the Participant;

 

  (2) state the Participant’s election to exercise the Stock Option;

 

  (3) specify the number of whole shares of Common Stock with respect to which
the Stock Option is being exercised;

 

  (4) be accompanied by a check payable to Sunoco, in the amount of the full
Exercise Price for the number of shares purchased. Alternatively, the
Participant may pay all or a portion of the Exercise Price by:

 

  (i) delivering to Sunoco shares of previously owned Common Stock having an
aggregate Fair Market Value (valued as of the date prior to exercise) equal to
the exercise price, in which event, the stock certificates evidencing the shares
so to be used shall accompany the notice of exercise and shall be duly endorsed
or accompanied by duly executed stock powers to transfer the same to Sunoco;
provided, however, any use of Company Common Stock in accordance with this
provision must be in compliance with the applicable accounting rules;

 

  (ii) by authorizing a third party to sell a sufficient portion of the shares
of Common Stock acquired upon exercise of the Stock Option and remit to Sunoco a
sufficient portion of the sale proceeds to pay the entire Exercise Price and tax
withholding resulting from such exercise.

 

2



--------------------------------------------------------------------------------

  (b) As soon as practicable after Sunoco receives such notice and payment, and
following receipt from the Participant of payment for any taxes which Sunoco is
required by law to withhold by reason of such exercise, Sunoco will deliver to
the Participant either:

 

  (1) a certificate or certificates for the shares of Stock so purchased; or

 

  (2) other evidence of the appropriate registration of such shares on Sunoco’s
books and records.

 

1.6 Termination of Employment.

 

  (a) Retirement, Permanent Disability, or Death. Upon termination of the
Participant’s employment by reason of retirement or permanent disability (as
determined by the Committee) or death, all unvested stock options shall
terminate immediately. All vested Stock Options shall not terminate, and the
Participant (or in the case of death, the Participant’s estate, or any person
who acquires the right to exercise the Stock Option by bequest or inheritance or
otherwise by reason of Participant’s death) may exercise the Stock Option during
the remaining term of the Stock Option.

 

  (b) Termination for Other Reasons. Except as provided under Section 1.6(a)
above, or except as otherwise determined by the Committee, upon termination of a
Participant’s employment:

 

  (1) all unvested Stock Options shall terminate immediately; and

 

  (2) all vested Stock Options shall terminate as described in Section 3.9,
“Termination for Other Reasons,” of the Plan. Under no circumstances may the
Stock Option be exercised beyond the remaining term of the Stock Option.

ARTICLE II

GENERAL PROVISIONS

 

2.1 Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of the
Stock Option award covered by this Agreement and the terms and conditions of the
Plan under which the Stock Option is granted, the provisions in the Plan shall
govern and prevail. The Stock Option and this Agreement are each subject in all
respects to, and Sunoco and the Participant each hereby agree to be bound by,
all of the terms and conditions of the Plan, as the same may have been amended
from time to time in accordance with its terms; provided, however, that no such
amendment shall deprive the Participant, without such Participant’s consent, of
the Stock Option or any rights hereunder.

 

2.2 Tax Withholding. All distributions under this Agreement are subject to
withholding of all applicable taxes. Upon the exercise of the Stock Option, the
Participant shall remit an amount sufficient to satisfy any federal, state
and/or local withholding tax requirements prior to the delivery of any
certificate or certificates for such shares. At the election of the Participant,
and subject to such rules as may be established by the Committee, such
withholding obligations may be satisfied through the surrender of shares of
Common Stock which the Participant already owns, or to which the Participant is
otherwise entitled under the Plan, having a value as of the date of exercise
sufficient to satisfy the applicable tax obligation.

 

3



--------------------------------------------------------------------------------

2.3 Administration. Pursuant to the Plan, the Committee is vested with
conclusive authority to interpret and construe the Plan, to adopt rules and
regulations for carrying out the Plan, and to make determinations with respect
to all matters relating to this Agreement, the Plan and awards made pursuant
thereto. The authority to manage and control the operation and administration of
this Agreement shall be likewise vested in the Committee, and the Committee
shall have all powers with respect to this Agreement as it has with respect to
the Plan. Any interpretation of this Agreement by the Committee, and any
decision made by the Committee with respect to this Agreement, shall be final
and binding.

 

2.4 Amendment. This Agreement shall not be amended or modified except by an
instrument in writing executed by both parties to this Agreement. No consent of
any other person shall be required in order to amend or modify this Agreement.

 

2.5 Captions. The captions at the beginning of each of the numbered Sections and
Articles herein are for reference purposes only and will have no legal force or
effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.

 

2.6 Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF THIS
INSTRUMENT SHALL BE GOVERNED EXCLUSIVELY BY, AND DETERMINED IN ACCORDANCE WITH
THE LAW OF THE COMMONWEALTH OF PENNSYLVANIA (WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF), EXCEPT TO THE EXTENT PRE-EMPTED BY FEDERAL
LAW, WHICH SHALL GOVERN.

 

2.7 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing, by facsimile, by overnight courier
or by registered or certified mail, postage prepaid and return receipt
requested. Notices to Sunoco shall be deemed to have been duly given or made
upon actual receipt by Sunoco. Such communications shall be addressed and
directed to the parties listed below (except where this Agreement expressly
provides that it be directed to another) as follows, or to such other address or
recipient for a party as may be hereafter notified by such party hereunder:

 

(a) if to Sunoco:   

SUNOCO, INC.,

Compensation Committee of the Board of Directors

1818 Market Street, Ste. 1500

Philadelphia, Pennsylvania, 19103

   Attention: Corporate Secretary (b) if to the Participant:    to the address
for Participant as it appears on Sunoco’s records.

 

2.8 Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.

 

4



--------------------------------------------------------------------------------

2.9 Entire Agreement. This Agreement constitutes the entire understanding and
supersedes any and all other agreements, oral or written, between the parties
hereto, in respect of the subject matter of this Agreement and embodies the
entire understanding of the parties with respect to the subject matter hereof.

 

2.10.1 Forfeiture.

 

  (a) Notwithstanding any other provision of the Plan or this Agreement, any
shares of Common Stock or cash payments received in respect of this Agreement
shall be subject to the provisions of Article VI “Forfeiture,” of the Plan. The
Participant hereby acknowledges that such shares of Common Stock or cash
payments shall be subject to the provisions of Article VI of the Plan and agrees
to be bound thereby and to make any payments to Sunoco that may be required
thereunder.

 

  (b) The Common Stock or cash payments received under this Agreement constitute
incentive compensation. The Participant agrees that any Common Stock or cash
payments received with respect to this Agreement will also be subject to any
clawback/forfeiture provisions required by any the law, in the future,
applicable to the Company, including, without limitation, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and/or any applicable regulations.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day first above written.

 

  SUNOCO, INC. By:  

 

  for the Compensation Committee of the Board of Directors By:  

 

  Participant

 

5